Opinion issued January 23, 2004










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-01302-CV
____________

IN RE B. JOE THOMSON, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator B. Joe Thomson has filed a petition for a writ of mandamus
complaining of the trial judge, presumably Judge Lindsay.


  Relator neither identifies
a specific action by the trial judge, nor does relator attach a copy of the order
complained of, or any other document showing the matter complained of.  See Tex.
R. App. P. 52.3(j)(1)(A) (requiring appendix to petition).  Finally, relator has neither
paid the filing fee, nor filed an affidavit of indigence with the Clerk of this Court with
or before filing his petition.  See Tex. R. App. P. 20.1(c)(2).
          We deny the petition for a writ of mandamus.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Higley.